DETAILED ACTION
	This office action is in response to the Amendment After Final filed March 9, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose “wherein the laminate of the plurality of semiconductor sublayers of the second semiconductor layer has an average absorption to a target radiation that is higher than an average absorption to the target radiation of the first semiconductor layer and an average absorption to the target radiation of the third semiconductor layer” in combination with the rest of the limitations in the claim. This limitation, in the device as claimed in claim 1, is neither anticipated nor made obvious by the prior art of record, in the examiner’s opinion. 
Claims 2-10 depend from claim 1 and are therefore also found allowable.
Regarding claim 11, the prior art of record fails to disclose “wherein n1>n2>n3; and a semiconductor layer formed over the second cladding layer, the semiconductor layer having a fourth index of refraction n4, wherein n3>n4” in combination with the rest of the limitations in the claim. These limitations, in the device as claimed in claim 11, are neither anticipated nor made obvious by the prior art of record, in the examiner’s opinion.
Claims 12-19 depend from claim 11 and are therefore also found allowable.
Regarding claim 20, the prior art of record fails to disclose “the p-type layer having a fourth index of refraction n4, wherein n1>n2>n3>n4, and wherein the p-type layer includes a molar fraction of boron” in combination with the rest of the limitations in the claim. This limitation, in the device as claimed in claim 20, is neither anticipated nor made obvious by the prior art of record, in the examiner’s opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822